            Case 1:19-cv-01958-GLR Document 1 Filed 07/02/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                    (NORTHERN DIVISION)

FULTON DISCOUNT LIQUORS, INC                         *
551 N. Fulton Avenue
Baltimore, Maryland, 21223                           *

               Plaintiff,                            *       Case No.:

v.                                                   *

THE HARTFORD FINANCIAL SERVICES                      *
GROUP, INC.
One Hartford Plaza                                   *
Hartford, Connecticut, 06115
                                                     *
And
                                                     *
SENTINEL INSURANCE COMPANY, LTD.
One Hartford Plaza                                   *
Hartford, Connecticut, 06115
                                                     *
               Defendants.
                                                     *

*      *       *       *     *    *   *     *    *    *   *                         *      *       *
                             DEFENDANTS’ NOTICE OF REMOVAL

       Defendants, The Hartford Financial Services Group, Inc. (“Hartford Financial”) and Sentinel

Insurance Company, Ltd., (“Sentinel”), through counsel, and pursuant to 28 U.S.C. §§ 1441 and 1446 and

FED. R. CIV. P. 81(c), hereby file this Notice of Removal from the Circuit Court for Baltimore City to the

United States District Court for the District of Maryland, Northern Division, and in support thereof state

as follows:

       1.      Plaintiff initiated the present action against Defendants alleging breach of contract in the

Circuit Court for Baltimore City, Case No. 24-C-19-002806, on May 7, 2019. Sentinel and Hartford

Financial were served via the MIA Commissioner on June 11, 2019. Sentinel was also served by certified

mail on June 17, 2019.
             Case 1:19-cv-01958-GLR Document 1 Filed 07/02/19 Page 2 of 3



        2.       Pursuant to 28 U.S.C. §1446(b)(1), this notice is being filed within 30 days of receipt of

Plaintiff’s initial pleadings.

        3.       At all relevant times, Fulton Discount Liquors, Inc. was and is a company organized and

existing under the laws of the State of Maryland, with its principal place of business located in Baltimore

City, Maryland.

        4.       At all relevant times, Sentinel Insurance Company, Ltd. was and is a corporation organized

and existing under the laws of the State of Connecticut, having its principal place of business located in

Hartford, Connecticut.

        5.       Hartford Financial Services Group was and is a corporation organized and existing under

the laws of the State of Delaware, having its principal place of business located in Hartford, Connecticut.1

        6.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332. There is true diversity of

citizenship, and the amount in controversy exceeds $75,000, exclusive of costs and interest.

        7.       A copy of the Complaint filed in the Circuit Court and the subsequently issued Summonses

are attached hereto as Exhibit A.

        8.       Defendants will file and serve responsive pleadings to the Complaint as required by the

Federal Rules.

        9.       A true and correct copy of the Notice of Filing Notice of Removal, which has been filed in

the Maryland Circuit Court Action contemporaneously herewith, is attached as Exhibit B.




1
 “The Hartford Financial Services Group, Inc.” is not a properly named Defendant, as it is not an insurance company and did
not issue the insurance policy at issue in this case. By filing this Notice of Removal, The Hartford Financial Services Group,
Inc. in no way concedes or admits it is the properly named Defendant in this case, and no waiver or estoppel is intended nor
should be inferred.


                                                              2
          Case 1:19-cv-01958-GLR Document 1 Filed 07/02/19 Page 3 of 3



                                             Respectfully submitted,




                                             /s/ Jessica E. Pak
                                             George E. Reede (#08220)
                                             Jessica E. Pak (#19728)
                                             NILES, BARTON & WILMER, LLP
                                             111 S. Calvert Street, Suite 1400
                                             Baltimore, Maryland 21202
                                             (410) 783-6300 (Phone)
                                             (410) 783-6363 (Facsimile)
                                             Counsel for Defendants



                                    CERTIFICATE OF SERVICE

       I CERTIFY that on July 2, 2019, a copy of this Notice of Removal to the United States District

Court for the District of Maryland (Northern Division) was served via first class mail, postage prepaid on:

               Christopher M. Finke
               SUNG & HWANG, LLP
               9256 Bendix Road, Ste. 109
               Columbia, MD 21045
               Counsel for Plaintiff

                                             /s/ Jessica E. Pak
                                             Jessica E. Pak




                                                    3
